Third District Court of Appeal
                               State of Florida

                            Opinion filed June 8, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1189
                        Lower Tribunal No. 12-30716A
                            ________________


                             Keon M. Williams,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Monica Gordo, Judge.

     Keon M. Williams, in proper person.

     Pamela Jo Bondi, Attorney General, for appellee.


Before SHEPHERD, LAGOA, and LOGUE, JJ.

     LOGUE, J.
      Appellant sought and was granted a belated appeal for the limited purpose of

seeking review of the trial court’s order denying his motion to suppress

identification. Following the denial of the motion to suppress, defendant entered a

global plea to resolve this case as well as other cases. In entering the plea,

however, and contrary to the clear requirement of the governing rules and statutes,

Appellant failed to expressly reserve the right to appeal the denial of the motion to

suppress.   Further, the trial court did not find that the motion to suppress

identification would have been dispositive of the case. Fla. R. App. P.

9.140(b)(2)(A)(i); § 924.06 (3), Fla. Stat (2015).1 In these circumstances, the

Supreme Court has instructed, “the district courts should affirm summarily

utilizing the procedure set forth in Florida Rule of Appellate Procedure 9.315(a).”

Leonard v. State, 760 So. 2d 114, 119 (Fla. 2000).

      Affirmed.



1 Although Appellant’s petition for belated appeal was limited to seeking review of
the trial court’s denial of his motion to suppress identification, he enlarged the
scope of his brief and issues raised therein, well beyond the limited nature of his
petition for belated appeal and our order granting same. We dismiss those portions
of the appeal and, with one exception, express no opinion on whether Appellant
may seek collateral relief on those claims. The one exception is Appellant’s claim
that the trial court erroneously sentenced Appellant on a violation of probation in
lower case number F12-669, contending that his probation in that case had expired
by the time the affidavit of violation was filed. The trial court has already granted
relief in that regard, having entered an Amended Order Granting in Part
Defendant’s Motion to Correct Illegal Sentence, Case nos. F10-19592, F12-669
(Fla. 11th Cir. Jan. 15, 2016).

                                         2